Citation Nr: 1810500	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-03 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2017.  A transcript of the hearing is of record. 

The reopened issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back disability was  initially denied in an unappealed November 2002 rating decision. 

2.  The Veteran attempted to reopen his claim for service connection and was most recently denied in a May 2009 rating decision.  The evidence received since the May 2009 rating decision is not cumulative and redundant of the previous evidence of record and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The claim for entitlement to service connection for a low back disability, to include as secondary to a left knee disability, was initially denied in a November 2002 rating decision.  The RO found that the evidence of record did not establish a link between the diagnosed low back disability and active duty service or a service-connected left knee condition.  The Veteran did not appeal the denial of the claim and the November 2002 rating decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran attempted to reopen his claim and was most recently denied in a May 2000 rating decision.  The evidence received since the May 2009 rating decision includes private and VA medical records documenting treatment for a low back disability, currently diagnosed as degenerative disc disease and sciatica.  In support of his claim, the Veteran also submitted a March 2017 medical opinion from his private doctor of osteopathy.  The  private doctor noted that the Veteran's back problems began with a motorcycle injury in service.  Although the doctor was unable to determine the exact amount of impairment due to the in-service injury more than 30 years ago, the doctor did state "this type of traumatic injury...could certainly cause residual problems with his low back for an extended period of time."  

Additionally, the record contains lay statements and testimony from the Veteran linking his low back disability to the in-service motorcycle accident, or in the alternative, to falls associated with his service-connected left knee disability.  This medical and lay evidence is new as it was not previously considered and material as it pertains to an unestablished fact of the claim that was previously lacking, i.e. the presence of a link between the claimed low back disability and active duty service or a service-connected disability.  Reopening of the claim is accordingly granted.  


ORDER

New and material evidence having been received, the claim to reopen service connection for a low back disability, to include as secondary to a service-connected left knee disability, is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  Specifically, the Veteran should be provided a VA examination and medical opinion to determine the etiology of the claimed low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA and non-VA outstanding records of treatment, including records from the VA Tennessee Valley Healthcare System (HCS) during the period dating from January 6, 2017 to the present.

2.  After completion of the above, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the claimed low back disability.  After reviewing the claims file, including the service records, the examiner should determine the following:

a)  Please identify all low back disabilities present during the claims period, to include degenerative disc disease and associated neurological impairment of the lower extremities; and

b)  Please opine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any identified low back disabilities are etiologically related to the Veteran's documented in-service motorcycle accident in April 1983; and

c)  Please opine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any identified low back disabilities are caused by the service-connected left knee disability, to include a gait abnormality or falls due to the giving out/instability of the left knee; and 

d)  Please opine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any identified low back disabilities are aggravated by the service-connected left knee disability.  

Service treatment records are negative for complaints or treatment related to the low back, though the Veteran's involvement in a April 1983 motorcycle accident during service is documented.  The Veteran maintains that he injured his low back in the motorcycle accident during service and has experienced intermittent low back pain since that time.  Post-service treatment records show complaints of low back pain beginning in May 1999 when the Veteran sought treatment with a private chiropractor.  The Veteran experienced an additional injury to his lower extremities in July 2002, when he fell off a roof at work and fractured his right foot.  He has consistently maintained that he experiences falls and related injuries due to left knee instability, including in July 2002.  In October 2002, a VA examiner provided an opinion against the claim, finding that the Veteran did not have any gait abnormality that would result in a secondary back injury or diagnosis.  Treatment records since that time document increasing low back pain and sciatica and in October 2008 the Veteran underwent a lumbar laminectomy.  VA and private treatment records also document gait abnormalities and some left knee instability associated with anterior cruciate ligament insufficiency.

A full rationale and explanation must accompany all medical opinions.

3.  After completion of the above, readjudicate the issue on appeal.  If the benefit sought is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


